Citation Nr: 1638190	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-40 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to August 30, 2012, and 70 percent, thereafter.

 2. Entitlement to service connection for thyroid cancer, to include as due to Agent Orange exposure.

3. Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to September 1965, March 1966 to October 1971, and from April 1974 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from Rating Decisions issued in November 2009 and January 2011 by the Department of Veterans Affairs (VA) Regional Offices (RO).

The Veteran testified before the undersigned at a Travel Board hearing before the Board at the Wichita, Kansas, RO in August 2012.  The transcript of the hearing is of record.

The issues of entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to August 30, 2012, and 70 percent, thereafter; entitlement to service connection for thyroid cancer, to include as due to Agent Orange exposure; and entitlement to TDIU (on appeal as raised by the record, described below) are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Prior to August 30, 2012, the Veteran's PTSD was manifested by low motivation and mood, limited social interaction, capability but limited desire to perform the activities of daily living, memory problems, anxiety attacks, anger, hypervigilance, and nightmares twice a week.


CONCLUSION OF LAW

Prior to August 30, 2012, the criteria for an evaluation of 50 percent, but no greater, for PTSD, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that his PTSD is more severe than contemplated by the assigned evaluations.  Service connection for PTSD has been granted and an initial 30 percent evaluation has been assigned prior to August 30, 2012 with a 70 percent evaluation being assigned thereafter under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.
A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record relevant to the time periods in question and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015).

Turning to the record, the Veteran was provided a VA examination in October 2010.  At that time the Veteran was reported to be frequently down with energy and motivation being absent most of the time.  He admitted to having suicidal ideation in the past but none in the past seven years.  The Veteran indicated that he had no social interests, but did indicate he occasionally participated in leisure activities such as watching television or fishing.  He reported enjoying spending time with his grandchildren.  The Veteran denied hallucination or delusions and showed no sign of impairment of thought processes or communication.  He was able to feed, bathe, and dress himself though he is often no motivated to do so.  He described variable memory problems.  He was full oriented and behaved in an appropriate manner.  He also sometimes experienced anxiety attacks were he becomes very angry.  Other symptoms the Veteran experienced include hypervigilance, social avoidance, nightmares about twice a week, and stress when dealing with strangers that can lead to increased anger.  The GAF score was reported to be 60.  

A review of VA and non-VA treatment records, to the extent they address the Veteran's PTSD, does not reveal a disability picture substantially different than that illustrated by the VA examinations except for a few treatment notes the Board finds merit further discussion.  First, an October 2008 VA nursing outpatient note indicates that nearly every day the Veteran is bothered by thoughts that he would be better off dead or of hurting himself; however, a similar treatment note from September 2009 shows the Veteran answering "not at all" to this question.  Also, he answered no to the question have you ever "had serious thoughts of suicide" during a November 2009 VA psychiatric consult.  Second, in a December 2011 report of a telephone encounter a licensed nurse practitioner expressed their opinion that the Veteran is unemployable due to, among other things, his temper and irritability.  Additionally, a GAF score of 53 is reported in some notes prior to August 30, 2012.  

Following review of the evidence of record, the Board concludes that an increased evaluation of 50 percent, but no greater, is warranted prior to August 30, 2012 as the disability picture during this period more nearly approximating the occupational and social impairment contemplated by that rating.

Prior to August 30, 2012, records show the Veteran's PTSD is manifested by low motivation and mood, limited social interaction, capability but limited desire to perform the activities of daily living, memory problems, anxiety attacks, anger, hypervigilance, and nightmares twice a week.  While symptoms such as hypervigilance (similar in nature to suspiciousness) and chronic sleep impairment, in the form of nightmares twice a week, are symptoms noted to be indicative of impairment warranting the currently awarded 30 percent evaluation the Veteran's other symptoms illustrate a more severe disability picture.  

The description of two of these symptoms is unclear in regards to frequency or severity and as such, the Board will afford the Veteran the benefit of the doubt and consider the symptoms to be of a frequency and severity warranting the higher of the two available ratings.  38 C.F.R. § 4.7.  The Veteran reported experiencing anxiety attacks sometimes, which the Board takes to be equivalent to more than once a week.  He also reported memory problems described as "variable," which the Board views a being equivalent to retention of only highly learned material or forgetting to complete tasks.

The Veteran also experienced disturbances of motivation or mood as show by the Veteran's lack of motivation to perform the activities of daily living and his feeling down frequently.  The social impact of these symptoms is illustrated by the Veteran limiting himself to spending time with his children and fishing.  This is a limiting of social interaction that does not amount to severe or total social impairment but shows a moderate limitation of social interaction.   

As such, the Board finds that, prior to August 30, 2012; the totality of the Veteran's disability picture more nearly approximates occupational and social impairment with reduced reliability and productivity, which warrants a 50 percent evaluation.  

Furthermore, the Board finds its opinion is supported by the available GAF scores during the period prior to August 30, 2012.  The October 2010 VA examiner reported a GAF score of 60, while other records during this time period report a 53.  A GAF score between 51 and 60 is indicative of "moderate" symptoms or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  Accordingly, the Board finds these moderate scores, when viewed in light of the reported symptomatology, are more in line with occupational and social impairment warranting a 50 percent evaluation.  Such an evaluation is thus warranted for the period prior to August 30, 2012.

The remaining questions for the Board are whether an evaluation in excess of 50 percent is warranted prior to August 30, 2012, or in excess of 70 percent as of that date.  The Board finds that additional development and adjudication is warranted before those questions can be resolved.  That said, the Board is satisfied that on the facts found the grant of a 50 percent evaluation is warranted prior to August 30, 2012, and no further notification and development is warranted as to that limited question.


ORDER

Entitlement to an initial rating of 50 percent, but no greater, for PTSD, prior to August 30, 2012, is granted.  


REMAND

I. Increased Rating and TDIU

In regard to a rating in excess of 50 percent prior to August 30, 2012, the Board finds that a remand is necessary.  The Veteran exhibits one very severe symptom during this period.  In October 2008 and June 2012 treatment notes he indicates suicidal ideation.  Still, otherwise, during the period prior to August 30, 2012, the Veteran repeatedly denies suicidal ideation in other treatment notes.  Additionally, in December 2011, a licensed nurse practitioner indicated the Veteran was unemployable due to temper and irritability; however, this opinion was also based on other impairments not caused by the Veteran's PTSD, so it is unclear if severe or total occupational impairment resulted from the Veteran's PTSD during this time.  Therefore, the Board finds a medical opinion is required that addresses the persistence and severity of suicidal ideation as well as the extent of occupational impairment resulting from PTSD prior to August 30, 2012.  Similarly, in light of these considerations the Board finds it is also necessary to remand the issue of entitlement to a rating in excess of 70 percent from August 30, 2012.  As just discussed, a medical opinion is requested to address questions as to the persistence and severity of suicidal ideation as well as the extent of occupational impairment resulting from PTSD.  

Moreover, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) has been raised in this case, given the evidence suggesting unemployability due to mood-related symptoms.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, a new examination should be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).  This examination must address the persistence and severity of suicidal ideation prior to August 30, 2012 as well as the extent of occupational impairment resulting from the Veteran's PTSD both before and after August 30, 2012.  

II. Service Connection

The Veteran contends he has thyroid cancer as a result of his exposure to Agent Orange while serving in Vietnam.  This case was brought before the Board in December 2014, at which time this claim was remanded to allow the AOJ to further assist the Veteran in its development, to include providing the Veteran with a VA examination so that an opinion on the etiology of the Veteran's thyroid cancer could be rendered.  

The remand provided that

The examiner must review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to ... the May 2009 letter from a treating doctor that notes that thyroid cancer could be associated with the Veteran's exposure to Agent Orange, and the August 2012 letter from the Veteran's treating physician that noted that the Veteran had a lack of other risk factors and the possibility of Agent Orange exposure having put the Veteran at greater risk for thyroid cancer.

In providing the opinion on etiology, the February 2015 VA examiner stated "[m]edical records are not located by this examiner in VBMS [Veterans Benefits Management System] that are referred to by the AMC [Appeals Management Center]: May 2009 letter from treating doctor, August 2012 letter from another treating doctor.  A search was completed twice for said records."  Board review of the claims file in VBMS reveals both of these letters are included in the claims file.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  The matter must thereby be remanded so that an addendum opinion may be provided taking consideration of the May 2009 and August 2012 medical letters.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter on the TDIU issue.

2. The Veteran must be afforded a VA psychiatric examination, with an appropriate examiner who has reviewed the claims file and considered the Veteran's contentions.  Generally, the examiner should be concerned with the present level of impairment caused by the Veteran's PTSD disorder.  However, the examiner is asked to provide detailed comment on two retrospective issues:

a. First, in October 2008 and June 2012 treatment notes the Veteran reported suicidal ideation.  Still, otherwise, during the period prior to August 30, 2012, the Veteran repeatedly denies suicidal ideation in other treatment notes, including at the October 2010 VA examination where the Veteran denied suicidal ideation for the previous seven years.  In light of this, the VA examiner is asked to specifically comment on the persistence and severity of the  suicidal ideation prior to August 30, 2012.

b. Second, when the examiner provides an opinion on the functional impact of PTSD on the Veteran ability to perform occupational tasks this opinion should not be limited to the impact currently caused by the Veteran's PTSD but also discuss the extent of functional impact caused to occupational functioning prior to August 30, 2012.  The examiner should specifically discuss the December 2011 report of a telephone encounter in which a licensed nurse practitioner expressed the opinion that the Veteran is unemployable due to, among other things, his temper and irritability.  

All opinions must be supported by a detailed rationale.

3. Also, return the claims file to the provider of the February 2015 opinion on thyroid cancer, for an addendum opinion.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  

The examiner is asked to respond to the following question: 

Does the examiner find a change is warranted to the February 2015 opinion on etiology of the Veteran's thyroid cancer in light of review of the May 2009 letter from a treating doctor that notes that thyroid cancer could be associated with the Veteran's exposure to Agent Orange, and the August 2012 letter from the Veteran's treating physician that notes that the Veteran had a lack of other risk factors and the possibility of Agent Orange exposure having put the Veteran at greater risk for thyroid cancer, and why or why not?

All opinions must be supported by a detailed rationale.

3. After completing the requested development, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


